Citation Nr: 0712012	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability, claimed as emphysema.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1963 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision in which 
the RO denied the claim on appeal.  The veteran filed a 
notice of disagreement (NOD) in October 2003, and the RO 
issued a statement of the case (SOC) in November 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2003.

In view of the record, and to give the veteran every 
consideration in connection with the current claim, the Board 
has recharacterized the claim on appeal as set forth on the 
preceding page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No chronic pulmonary/respiratory disability was present 
in service, or for many years thereafter, and the only 
medical opinion evidence on the question of a medical 
relationship between current pulmonary/respiratory disability 
and service weighs against the claim.

3.  The veteran has not been diagnosed with an asbestos-
related disability.




CONCLUSION OF LAW

The criteria for service connection for pulmonary respiratory 
disability, claimed as emphysema, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Clearly, this letter meet's the 
VCAA's timing of notice requirement.  

Subsequently, an April 2006 RO letter informed the appellant 
how disability evaluations and effective dates are assigned 
and the type of evidence that impacts those determinations.  
While this letter was furnished after the rating action on 
appeal, the appellant is not shown to be prejudiced by the 
timing of this notice.  Because the veteran's claim for 
service connection is herein denied, no disability rating or 
effective date is being, or is to be assigned; hence, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service VA outpatient 
treatment records from the facility identified by the 
appellant.  In connection with the claim, the veteran was 
also afforded VA examinations in December 2003 and in 
February 2006; the reports of each examination -one of which 
contains a medical opinion-is of record.  Although records 
associated with the veteran's reported receipt of Social 
Security Administration (SSA) disability payments for feet 
and bladder disorders are not of record, these records have 
no bearing on the claim for service connection for emphysema 
(a different disability) which, as indicated below, is being 
denied on the basis of nexus to service.  The Board points 
out that neither the veteran nor his representative has 
suggested that any outstanding SSA records have any bearing 
on this matter.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The veteran served aboard several vessels during his service 
in the U.S. Navy.  Although the veteran has claimed that he 
had exposure to asbestos in service, which has caused or 
contributed to his current respiratory disorder, service 
medical records are negative for any indication of asbestos 
exposure or for respiratory disorders, with the exception of 
a February 1964 episode of acute bronchitis.  His December 
1967 discharge examination reports notes no lung or 
respiratory abnormality.

In a signed statement dated in October 2001, the veteran 
asserted that he was continually exposed to asbestos from 
induction to release from the U.S. Navy.  For example, he 
noted that the heat pipes in the barracks at the Great Lakes 
training center were covered with asbestos.  While his usual 
job in the Navy was as postal clerk, the veteran said his 
extra duties included fire and security watches on bases and 
ships to which he was assigned.  He has indicated that, 
therefore, he would check heat-producing fixtures such as 
boilers which, he said, were all covered with asbestos.  When 
one of his ships ended up in dry dock, the veteran said he 
stood fire watches with shipyard welders and that his safety 
apparel consisted of asbestos-coated smocks.  He said his 
post service employment was limited to the grocery business 
where he held positions, such as clerk, meat cutter and meat 
manager, assistant manager, and store manager.

A November 2001 VA medical record reflects a diagnosis of 
chronic obstructive pulmonary disease (COPD) and notation 
that the current condition was then stable.

In his October 2003 NOD, the veteran said that he was 
constantly exposed to asbestos while on board Navy ships.  He 
said that he slept under it, cleaned the pipes with it and 
was always around it inasmuch as the vessels on which he 
served were built during World War II.

The veteran also submitted for the record a newspaper article 
written by the Associated Press which appeared in a local 
newspaper in November 2003.  In that article, the veteran 
highlighted mention of the USS CANOPUS, a submarine tender in 
which the veteran served, and the notation that it and 
another vessel jointly contained more than 500 tons of 
asbestos.

The report of a VA examination in December 2003 includes a 
notation that the veteran was not treated for any lung 
problems while in the Navy and was first treated for lung 
problems post service in 2001.  The veteran related that he 
began smoking one to two packs of cigarettes daily at the age 
of 17.  He said that he had a productive cough with sputum, 
and the sputum was white and tablespoon size.  It was noted 
the veteran could not climb a flight of stairs without 
getting short of breath and could not walk 400 yards without 
stopping to catch his breath.  The veteran was using two 
inhalers daily.  Chest x-rays revealed evidence of COPD 
changes.  The diagnosis was COPD.  The examiner stated that 
pulmonary function tests would confirm any condition 
secondary to asbestos.  She further opined that his COPD was 
more likely than not secondary to the veteran's more than 40 
years of smoking.

The veteran underwent another VA examination in February 
2006.  The veteran then complained that he began getting 
short of breath with exertion and that over the past two 
years this had been worse to where he now had to use 
inhalers.  According to the veteran, he was hospitalized for 
pneumonia bilateral lungs in a military hospital in 1964 
where he had been in a coma for a few days.  (There is no 
evidence of this hospitalization in the service medical 
records.)  Occasional dyspnea was noted on moderate and 
severe exertion, but never on mild exertion or when the 
veteran was at rest.  No history of pneumothorax, empyema, 
asthma, or respiratory failure was noted.  It was noted that 
the veteran could walk up a flight of stairs but would be 
short of breath at the top.  He smoked two packs of 
cigarettes a day since age 17 and was then attempting to cut 
back to one-half pack or three quarters of a pack daily.  The 
veteran told the examiner he thought his emphysema was caused 
by asbestos exposure during service by way of dusting off 
asbestos covered pipes for inspection and also standing fire 
watch while his ship, the U.S.S. BETELGEUSE, was in dry dock, 
when he had to wear asbestos smocks for several months.  
Examination failed to disclose conditions possibly associated 
with pulmonary restrictive disease.

On examination, the veteran was found to be obese with a very 
large abdomen.  Pulmonary function tests, standard study, 
revealed the following: FVC at 3.01 percent, with 59 percent 
predicted; FEV1 at 1.75 percent, with 44 percent predicted; 
and FEV1/FVC at 58 percent, with 75 percent predicted.  The 
post-bronchodilator study showed: FVC at 3.13 percent, with 
62 percent predicted; FEV1 at 1.86 percent , with 47 percent 
predicted; and FEV1/FVC at 59 percent, with 76 percent 
predicted.  The pulmonary function tests were interpreted to 
mean that there was a severe obstructive pattern without a 
bronchodilator response.  A restriction could not be excluded 
without lung volumes.  The diagnosis was COPD as due to a 
history of cigarette smoking for more than 40 years.  

The examiner reviewed the claims file and concluded it was 
more likely than not that the veteran's COPD was not caused 
by his exposure to asbestos but by his 40 years of exposure 
to cigarette smoking.  The examination and testing results 
did not indicate the veteran had had any exposure to asbestos 
nor was there any indication that he had asbestosis.  The 
examiner added that the literature did not indicate that 
exposure to asbestos causes emphysema.

In a June 2006 dictated statement, the veteran said that he 
and his wife were informed orally by a physician at the VA 
hospital in Salem, Virginia, that he had asbestosis and a 
smoke-related lung disorder.  At that time, the physician 
prescribed three inhalants for the veteran's use.  He said 
this same physician, Dr. M.K., was no longer employed by the 
Salem VA hospital but was residing in Canada.  He also said 
that he was exposed to asbestos a number of times while 
serving in the Navy.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  

The veteran claims that he has emphysema that was caused by 
asbestos exposure during service.  The Board notes that there 
is no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the VA 
promulgated any specific regulations for those types of 
cases.  However, in 1988, VA issued a circular on asbestos-
related diseases that provided guidelines for considering 
asbestos compensation claims.  See VA Department of Veterans 
Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  The information and instructions contained 
in the DVB Circular have since been included in the VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21- 1").  A VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and, in part, also concluded that medical nexus 
evidence is needed to establish a claim based on in-service 
asbestos exposure.  See VAOPGCPREC 4-00.

Considering the claim in light of the above-noted authority, 
the Board finds that the criteria for service connection are 
not met.

Initially, the Board notes that the record reflects no 
evidence of any chronic pulmonary or respiratory disability 
in service. As indicated above, the only respiratory 
complaint reflected in the service medical records is an 
acute case of bronchitis in February 1964.  

Post service evidence reflects diagnoses of COPD, as noted in 
the November 2001 VA medical record and in the December 2003 
and February 2006 VA examination reports.  However, there is 
no competent medical opinion linking any such disability to 
claimed exposure to asbestos exposure in service, or to any 
other incident of service.  In fact, the only medical opinion 
evidence on the question of etiology weighs against the 
claim. 

The Board finds probative the opinion of a February 2006 VA 
respiratory examiner.  (Parenthetically, the Board notes that 
the December 2003 examiner qualified an opinion, stating 
pulmonary function tests were needed for confirmation and she 
did not have access to the claims file.)  The February 2006 
examiner indicated that the claims file had been reviewed in 
its entirety.  The examiner indicated that the appellant was 
interviewed, and that his medical history and complaints were 
noted in the report of another VA examination held two years 
prior.  The examiner opined that it was more likely than not 
that the veteran's COPD was not caused by his exposure to 
asbestos but by his 40 years of cigarette smoking.  The 
examiner noted that the examination and  testing results did 
not indicate the veteran had had any exposure to asbestos nor 
was there any indication that he had asbestosis.  The 
examiner added that the literature did not indicate that 
exposure to asbestos causes emphysema.  

The Board accords great probative value to the VA examiner's 
comments and opinion, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he or she reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the veteran nor his representative has 
presented a contrary written opinion.  

The Board has considered documents the veteran has submitted 
to support his assertions of in-service asbestos exposure.  
Even if, in view of the submitted documents, the Board 
accepted the veteran's assertions as credible, such would not 
provide a basis for allowance of the claim.  Regardless of 
any such exposure, the fact remains that the medical opinion 
evidence as to nexus weighs against the claim.  The Board 
also points out that there  is no documentary evidence that 
the veteran has been diagnosed with an asbestos-related 
disability, and the veteran's assertions as to what a VA 
doctor told him (that he has asbestosis) do not constitute 
competent medical evidence to support the claim.  See 
Robinette v Brown, 8 Vet. App. 69, 77-78 1995).  

Further, as for the veteran's (and his representative's) own 
assertions as to diagnosis and etiology, the Board notes that 
such medical questions are within the province of trained 
medical professionals.  Jones  v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App.  124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App.  492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for pulmonary/respiratory disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However,  as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for pulmonary/respiratory disability, 
claimed as emphysema, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


